DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on July 27, 2020 for the application filed July 27, 2020 which claims priority to a provisional application filed on July 25, 2014. Claims 1-2 and 14 have been amended. Claims 1-15 are currently pending and have been examined.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites the acronym “PQRS”. This acronym should be defined upon first use in the claims.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitation “a rules engine in communication with the patient database and traversing a plurality of denominator and numerator rules, using both provider input patient data and patient data from the patient database to generate, from multiple encounters and multiple measures the review of patient care subsequent to each patient visit.” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a rules engine” coupled with functional language “traversing a plurality of denominator and numerator rules, using both provider input patient data and patient data from the patient database to generate, from multiple encounters and multiple measures the review of patient care subsequent to each patient visit” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “engine” is construed as a generic place holder for corresponding hardware software algorithm structure for perfuming the specialized function of traversing a plurality of denominator and numerator rules, using both provider input patient data and 
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 14 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraphs [0024] discusses that a rules engine is part of a processor and paragraphs [0028]-[0030] and figs. 4-7 discuss that the corresponding algorithm is a flowchart of true and false decision blocks corresponding to a specific quality measure. Therefore “rules engine” is being interpreted as a processor which executes true and false determinations corresponding to logic flowcharts of quality measure rules using patient data.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-15 are directed towards a system for making quality measure submissions and providing multiple measure review of patient care (i.e. a machine) which is a statutory category. Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 
Under 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1 and 14 are determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter 
a provider input device for inputting patient data; 
a patient database comprising patient data and the provider input patient data; 
a rules engine in communication with the patient database and traversing a plurality of denominator and numerator rules, using both provider input patient data and patient data from the patient database to generate, from multiple encounters and multiple measures the review of patient care subsequent to each patient visit. The identified limitations in the identified abstract idea fall within the subject matter grouping of mental processes. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a rules engine constructed to”, nothing in the identified limitations precludes the steps from practically being performed in the mind or on pen and paper. For example, but for the “rules engine operable to” language, the claims encompasses a person manually traversing a hierarchical tree of denominator and numerator questions to generate reviews of patient care. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The mere nominal recitation of a data input system, a data output system, a database, a processor and a rules engine do not take the claim out of the mental process grouping. Thus, the claim recites an abstract idea. This identified 
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Conversely, the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than a recitation of:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements a data input system, a data output system, a database, a processor and a rules engine 
	The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform a review of patient care and quality measure submission process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discusses above with respect to integration of the abstract idea into a practical application, the additional elements of using a rules engine to perform the traversing and generating amounts to no more than mere instructions to apply the exception using generic computer components or merely utilizing generic computer components as a tool to perform the judicial exception. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Thus the claims are not patent eligible.

Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "using patient input and data items from the database of descriptive data items" in lines 9-10. There is insufficient antecedent basis for this limitation in the claim as there is no corresponding step reciting the system comprising patient input data.

Claim 8 recites the limitation "the requirements of the rules" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the outcome" in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner is interpreting “the outcome” as “the outcome value”.

Claim 12 recites the limitation "in real time" in line 2. It is unclear what context “in real time” applies, as it could be construed as in relation to the user associating a fact with the specific object as in claim 6 or any other step in the preceding claims. Therefore, the term “in real time” renders the claim indefinite. 

Claim 14 recites “subsequent to each patient visit” in line 8. There is insufficient antecedent basis for this limitation in the claim as there is no corresponding step reciting multiple encounters or patient visits.

Claim 14 recites “a rules engine in communication with the patient database and traversing a plurality of denominator and numerator rules” in lines 5-6. It is unclear if the processing is constructed for traversing or if the traversing is unrelated to the rules engine, rendering the claim indefinite. For the purposes of examination, this limitation is being interpreted as the rules engine in communication with the patient data and operable for traversing…” as in claim 1.

Claim 15 recites the limitation "the review" in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner is interpreting claim 15 as being dependent on claim 14.

Claims 2-7, 9, 11 and 13 are rejected based on their dependency on claim 1


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Spitznagel et al. (U.S. Pub. No. 2015/0356646) in view of Stanley et al. (U.S. Patent No. 8,311,854).
Regarding claim 1, Spitznagel discloses an automated system for making submissions (Abstract and paragraphs [0021]-[0022], [0030] and [0140]-[0141] discus a system for making automatically derive billing codes from a patient encounter to automatically assembly and submit reports for billing.), the system comprising: 
a data input system (Paragraphs [0031] and [0037] discuss the system including a data input system, such as a keyboard and associated user interface/word processing system, for inputting patient data.); 
a data output system (Paragraphs [0140]-[0141] discuss that the system includes a user interface screen for displaying/outputting information to a user and that the system may send information to other processes, construed  as a data output system.); 
a database of descriptive data items (Paragraphs [0026], [0030], [0105] and [0142] discuss that the system includes a database for storing structured medical facts related to a patient, construed as descriptive data items.); 
a processor in communication with the data input system, the data output system and the database (Paragraphs [0105] and [0142], discuss that the system includes a processor which is in communication with the various components of the system.); and 
a rules engine operable to traverse a hierarchical tree, using patient input and data items from the database of descriptive data items (Paragraphs [0021]-[0022], [0078]-[0079], [0105], [0108], [0119]-[0120] and [0142] discuss that the system includes a processor which is in communication with the various components of the system, including the data input and output system and the database. The processor may include natural language understand (NLU) engine which includes rules for automatically traversing a hierarchical tree of medical codes based on inputted patient data from the database of stored structured medical facts.).
Spitznagel further discloses that the medical billing codes for submitting reports for billing may include codes mandated by the Centers for Medicare and Medicaid Services (Paragraphs [0005]-[0006]), but does not appear to explicitly disclose that the automated system is for making quality measure submissions; or that the rules engine is constructed to traverse a hierarchical tree of denominator and numerator questions.
However, Stanley teaches that it was old and well known in the art of quality performance measurement reporting at the time of the invention/filing to provide an automated system for making quality measure submissions (Column 1, lines 13-18, column 2, lines 16-34, column 3, lines 39-65, column 6, lines 35-38 and column 14, lines 44-63 discuss an automated system for submitting quality measure reports to comply with the Physician Quality Reporting Initiatives.), the system comprising: a rules engine constructed to traverse a hierarchical tree of denominator and numerator questions (Column 4, lines 28-38, column 7, lines 7-36, column 8, lines 1-37 and column 13, lines 6-12 discuss an automated computer system having logical routines which used rules to traverse hierarchical tree of denominator questions and numerator questions using patient demographic data. For example, the system uses ruled and patient data to first traverse denominator questions to determine if the patient meets the denominator reporting requirements and then traverse numerator questions to determine if the patient meets the numerator reporting requirements. As shown in figs. 6A-6C and Tables I-III, these rules are in a hierarchical tree format.) to assist providers with an automated tool to manage the information and provide a knowledge-based process for managing the care of patients and the reporting of the care to the patients' insurance providers (Column 3, lines 36-48).
Therefore, it would have been obvious to one of ordinary skill in the art of quality performance measurement reporting at the time of the invention/filing to modify the system of Spitznagel to such that the system is for making quality measure submissions and such that the rules engine constructed to traverse a hierarchical tree of denominator and numerator questions, as taught by Stanley, in order to assist providers with an automated tool to manage the information and provide a knowledge-based process for managing the care of patients and the quality measure reporting of the care to the patients' insurance providers.

Regarding claim 2, Spitznagel further discloses wherein descriptive data items comprise Systemized Nomenclature of Medicine (SNOMED), International Classification of Disease (ICD) 9, ICD 10, RxNorm, Local Observation Identifier for Names and Codes (LOINC), Current Procedural Terminology (CPT) and Metathesaurus code value pairs (Paragraphs [0005], [0076]-[0077] and [0087]-[0095] discuss that the utilizes or contemplates utilizing SNOMED, ICD9, ICD10, RxNorm, LOINC, CPT and UMLS, construed as Metathesaurus code value pairs, for data items related to the medical facts.)

Regarding claim 3, Spitznagel further discloses wherein descriptive data items comprise descriptive string and at least one of a code system and a specific code value (Paragraphs [0087]-[0095] discuss that the medical facts may include structure fields which include a descriptive textual string of the medical fact, an associated code system for describing the medical fact and a specific code identifying the medical fact within the code system.).

Regarding claim 4, Spitznagel further discloses wherein descriptive data items are linkable to other descriptive data items (Paragraphs [0045]-[0046] discus that the medical facts may be linked together to form relationships between the medical facts.).

Regarding claim 5, Spitznagel further discloses wherein the system applies a descriptive data item to a specific object input by a user (Figs. 2-4 and paragraphs [0030]-[0032] show and discuss that the system applies the medical facts to a specific patient, construed as a specific object, input by the user for storing the medical facts in relation to the specific patient.).

Regarding claim 6, Spitznagel further discloses wherein the user associates a fact with the specific object and the system assigns a descriptive data item to the fact associated with the specific object (Figs. 2-4 and paragraphs [0030]-[0032] show and discuss that the user associated unstructured facts with a specific patient and that the system assigns a structured medical facts to the unstructured fact associated with the patient.).

Regarding claim 7, Spitznagel further discloses wherein the system determines whether the descriptive data item assigned to the fact should be assigned as metadata (Figs. 2-4 and paragraphs [0030]-[0032], [0068]-[0071] and [0087]-[0095] show and discuss that the system determines whether an structured medical fact assigned to the unstructured medical fact should be assigned a label or field, construed as metadata.).

Regarding claim 8, Spitznagel does not appear to explicitly disclose, but Stanley teaches that it was old and well known in the art of quality performance measurement reporting at the time of the invention/filing wherein the rules engine examines the facts associated with an object and applies a hierarchical tree of rules to metadata assigned to the facts to determine if the facts meet the requirements of the rules (Column 4, lines 28-38 and 66-67, column 5, lines 1-17, column 7, lines 7-36, column 8, lines 1-37 and column 13, lines 6-12 discuss an automated computer system having logical routines which used rules to traverse hierarchical tree of denominator questions and numerator questions using patient structured demographic data to determine if the demographic data meets the requirements of the rules. Structured demographic data is construed as medical facts having associated metadata. As shown in figs. 6A-6C and Tables I-III, these rules are in a hierarchical tree format.) to assist providers with an automated tool to manage the information and provide a knowledge-based process for managing the care of patients and the reporting of the care to the patients' insurance providers (Column 3, lines 36-48).


Regarding claim 9, Spitznagel does not appear to explicitly disclose, but Stanley teaches that it was old and well known in the art of quality performance measurement reporting at the time of the invention/filing wherein the rules engine uses the metadata assigned to the facts to determine an outcome value of a specific rule (Column 4, lines 39-65, column 7, lines 7-36 and column 8, lines 1-37 discuss that the system uses the structured patient demographic data to determine an outcome value, such as required quality measure code and the presence thereof, based on a rule specific to a quality measure. Also see figs. 6A-6C and Tables I-III.) to assist providers with an automated tool to manage the information and provide a knowledge-based process for managing the care of patients and the reporting of the care to the patients' insurance providers (Column 3, lines 36-48).
Therefore, it would have been obvious to one of ordinary skill in the art of quality performance measurement reporting at the time of the invention/filing to modify the system of Spitznagel to such that the rules engine uses the metadata assigned to the 

Regarding claim 10, Spitznagel does not appear to explicitly disclose, but Stanley teaches that it was old and well known in the art of quality performance measurement reporting at the time of the invention/filing wherein the rules engine associates the outcome with the object to which the fact applies (Column 4, lines 39-65, column 7, lines 7-36 and column 8, lines 1-37 discuss that the system associates an outcome of a rule with a specific patient record for which the demographic data applies. Also see figs. 6A-6C and Tables I-III.) to assist providers with an automated tool to manage the information and provide a knowledge-based process for managing the care of patients and the reporting of the care to the patients' insurance providers (Column 3, lines 36-48).
Therefore, it would have been obvious to one of ordinary skill in the art of quality performance measurement reporting at the time of the invention/filing to modify the system of Spitznagel to such that the rules engine associates the outcome with the object to which the fact applies, as taught by Stanley, in order to assist providers with an automated tool to manage the information and provide a knowledge-based process for managing the care of patients and the quality measure reporting of the care to the patients' insurance providers.

Regarding claim 11, Spitznagel does not appear to explicitly disclose, but Stanley teaches that it was old and well known in the art of quality performance measurement reporting at the time of the invention/filing wherein the rules engine determines an outcome value of a specific rule in response to an outcome value generated by other rules (Column 4, lines 39-65, column 7, lines 7-36 and column 8, lines 1-37 discuss that the system determines a numerator rule outcome value in response to the denominator rule outcome value. Also see figs. 6A-6C and Tables I-III.) to assist providers with an automated tool to manage the information and provide a knowledge-based process for managing the care of patients and the reporting of the care to the patients' insurance providers (Column 3, lines 36-48).
Therefore, it would have been obvious to one of ordinary skill in the art of quality performance measurement reporting at the time of the invention/filing to modify the system of Spitznagel to such that the rules engine determines an outcome value of a specific rule in response to an outcome value generated by other rules, as taught by Stanley, in order to assist providers with an automated tool to manage the information and provide a knowledge-based process for managing the care of patients and the quality measure reporting of the care to the patients' insurance providers.

Regarding claim 12, Spitznagel does not appear to explicitly disclose, but Stanley teaches that it was old and well known in the art of quality performance measurement reporting at the time of the invention/filing wherein the rules engine determines an outcome value of a specific rule in real time to output the outcome value to the user (Column 4, lines 39-65, column 7, lines 7-36, column 8, lines 1-37, column 11, lines 36-67 and column 12, lines 36-65 discuss that the system determines an outcome value, such as an error code and suggested quality measure code as soon as a process in run to output the outcome value to the user for corrective action, construed as in real time.) to assist providers with an automated tool to manage the information and provide a knowledge-based process for managing the care of patients and the reporting of the care to the patients' insurance providers (Column 3, lines 36-48).
Therefore, it would have been obvious to one of ordinary skill in the art of quality performance measurement reporting at the time of the invention/filing to modify the system of Spitznagel to such that the rules engine determines an outcome value of a specific rule in real time to output the outcome value to the user, as taught by Stanley, in order to assist providers with an automated tool to manage the information and provide a knowledge-based process for managing the care of patients and the quality measure reporting of the care to the patients' insurance providers.

Regarding claim 13, Spitznagel does not appear to explicitly disclose, but Stanley teaches that it was old and well known in the art of quality performance measurement reporting at the time of the invention/filing wherein the system generates an output report in response to all objects for which the user has associated facts (Fig. 4C, column 4, lines 39-65, column 7, lines 7-36, column 8, lines 1-37, column 11, lines 36-65 and column 12, lines 36-65 discuss that the system generates a report for all patients for which the demographic data has been associated and which meet the rules.) to assist providers with an automated tool to manage the information and provide Column 3, lines 36-48).
Therefore, it would have been obvious to one of ordinary skill in the art of quality performance measurement reporting at the time of the invention/filing to modify the system of Spitznagel to such that the system generates an output report in response to all objects for which the user has associated facts, as taught by Stanley, in order to assist providers with an automated tool to manage the information and provide a knowledge-based process for managing the care of patients and the quality measure reporting of the care to the patients' insurance providers.

Regarding claim 14, Spitznagel discloses an automated review system for providing a review of patient care (Abstract and paragraphs [0021]-[0022], [0030] and [0140]-[0141] discus a system for making automatically derive billing codes from a patient encounter to automatically provide a review of the patient care, such as a review of medical billing codes.) comprising: 
a provider input device for inputting patient data (Paragraphs [0031] and [0037] discuss the system including a data input system, such as a keyboard and associated user interface/word processing system, for inputting patient data.); 
a patient database comprising patient data and the provider input patient data (Paragraphs [0026], [0030], [0105] and [0142] discuss that the system includes a database for storing structured medical facts related to a patient.); 
a rules engine in communication with the patient database and traversing a plurality of rules, using both provider input patient data and patient data from the patient Paragraphs [0021]-[0022], [0078]-[0079], [0105], [0108], [0119]-[0120] and [0142] discuss that the system includes a natural language understand (NLU) engine which is in communication with the various components of the system, including the data input device and the patient database. The NLU engine includes traverses medical code rules based on inputted patient data from the database of stored structured medical facts to generate a review of patient care detailing suggest medical billing codes for submitting a bill.).
Spitznagel further discloses that the medical billing codes for submitting reports for billing may include codes mandated by the Centers for Medicare and Medicaid Services (Paragraphs [0005]-[0006]), but does not appear to explicitly disclose that the system is for providing multiple-measure review of patient care; or the rules engine traversing a plurality of denominator and numerator rules to generate the review of patient care from multiple encounters and multiple measures.
However, Stanley teaches that it was old and well known in the art of quality performance measurement reporting at the time of the invention/filing to provide an system for providing multiple-measure review of patient care (Column 1, lines 13-18, column 2, lines 16-34, column 3, lines 39-65, column 7, lines 7-36, column 8, lines 1-37, column 11, lines 36-65 and column 12, lines 36-65 discuss an automated system for generating quality measure reports for multiple quality measures to comply with the Physician Quality Reporting Initiatives.) comprising: a rules engine traversing a plurality of denominator and numerator rules to generate the review of patient care from multiple encounters and multiple measures (Column 4, lines 28-38, column 7, lines 7-36, column 8, lines 1-37, column 11, lines 36-65, column 12, lines 36-6 and column 13, lines 6-12 discuss an automated computer system having logical routines which used rules to traverse denominator rules and numerator rules using patient demographic data. For example, the system uses ruled and patient data to first traverse denominator rules to determine if the patient meets the denominator reporting requirements and then traverse numerator rules to determine if the patient meets the numerator reporting requirements. The results are used to generate a report for multiple patient records/encounters and may be user for multiple quality measures. Stanley also uses true-false or yes-no determinations using patient data for specific quality measure rules. Also see figs. 4C and 6A-6C and Tables I-III, these rules are in a hierarchical tree format.) to assist providers with an automated tool to manage the information and provide a knowledge-based process for managing the care of patients and the reporting of the care to the patients' insurance providers (Column 3, lines 36-48).
Therefore, it would have been obvious to one of ordinary skill in the art of quality performance measurement reporting at the time of the invention/filing to modify the system of Spitznagel to such that the system is for providing multiple-measure review of patient care and such that the rules engine traverses a plurality of denominator and numerator rules to generate the review of patient care from multiple encounters and multiple measures, as taught by Stanley, in order to assist providers with an automated tool to manage the information and provide a knowledge-based process for managing the care of patients and the quality measure reporting of the care to the patients' insurance providers.

Regarding claim 15, Spitznagel does not appear to explicitly disclose, but Stanley teaches that it was old and well known in the art of quality performance measurement reporting at the time of the invention/filing wherein the review is automatically provided to a PQRS registry (Column 14, lines 34-67 and column 14, lines 34-63 discuss that the reports and/or reviews are reported to PQRI systems, construed as a PQRS registry.) to assist providers with an automated tool to manage the information and provide a knowledge-based process for managing the care of patients and the reporting of the care to the patients' insurance providers (Column 3, lines 36-48).
Therefore, it would have been obvious to one of ordinary skill in the art of quality performance measurement reporting at the time of the invention/filing to modify the system of Spitznagel to such that the system is for providing multiple-measure review of patient care and such that the review is automatically provided to a PQRS registry, as taught by Stanley, in order to assist providers with an automated tool to manage the information and provide a knowledge-based process for managing the care of patients and the quality measure reporting of the care to the patients' insurance providers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686